                                          ________________________

   Case 2:19-mj-07363-CLW Document 1 Filed 07/26/19 Page 1 of 3 PageID: 1




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA                  :   Hon. Cathy L. Waldor

             v.                            :   Mag. No. 19-7363

 ADALID RAMIREZ-SILVA                      :   CRIMINAL COMPLAINT


      I, Matthew Herbert, being duly sworn, state the following is true and
correct to the best of my knowledge and belief:

                           SEE ATTACHMENT A

    I further state that I am a Task Force Officer with the Drug Enforcement
Administration and that this complaint is based on the following facts:

                           SEE ATTACHMENT B

Continued on the attached page and made a part hereof:




                                         Matthew Herbert, Task Force Officer
                                         Drug Efen AiThtion               -




Sworn to before me and subscribed in my presence,
July 26, 2019 in Newark, New Jersey




HoNoBLE CATHY L. WALD0R
UNITED STATES MAGISTRATE JUDGE           Signat   e of Judicial Officer




                                     1
  Case 2:19-mj-07363-CLW Document 1 Filed 07/26/19 Page 2 of 3 PageID: 2




                               ATTACHMENT A

      On or about July 25, 2019, in Middlesex County, in the District of New
Jersey and elsewhere, defendant

                          ADALID RAMIREZ-SILVA

did knowingly and intentionally possess with intent to distribute 400 grams or
more of a mixture and substance containing a detectable amount of N-phenyl
N-[1-(2-phenylethyl)-4-piperidjnylj propanamide, a Schedule II controlled
substance.

       In violation of Title 21, United States Code, Sections 841(a)(1) and
84 1(b)(1)(A)(vi).




                                     2
   Case 2:19-mj-07363-CLW Document 1 Filed 07/26/19 Page 3 of 3 PageID: 3




                                 ATTACHMENT B

       I, Matthew Herbert, am a Task Force Officer with the Drug Enforcement
Administration (“DEA”). I am fully familiar with the facts set forth herein based
on my own investigation, my conversations with other law enforcement officers,
and my review of reports, documents, and items of evidence. Where statements
of others are related herein, they are related in substance and part. Because
this Complaint is being submitted for the sole purpose of establishing probable
cause to support the issuance of a complaint, I have not set forth each and
every fact that I know concerning this investigation. Where I assert that an
event took place on a particular date and/or time, I am asserting that it took
place on or about the date and/or time alleged.

       1.    Since at least in or around July 2019, law enforcement has been
investigating ADALID RAMIREZ-SILVA, through physical surveillance and
interviews with witnesses, among other means, for distributing narcotics in the
New Jersey area.

       2.     On or about the afternoon of July 25, 2019, law enforcement was
conducting surveillance on RAMIREZ-SILVA’S vehicle, a gray 2016 Honda Civic
(the “Civic”). Law enforcement subsequently conducted a lawful motor vehicle
stop on the Civic. At that time, RAMIREZ-SILVA provided written consent for
law enforcement to search the Civic.

      3.     A search of the Civic revealed approximately 562 grams of N
phenyl-N- [1- (2 -phenylethyl) -4 -piperidinyl] propanamide (“fentanyl”). The
substance was field-tested and tested positive for the presence of fentanyl.

                                           providritten eonsentrlaw-
enforcement to search his residence, located in Philadelphia, Pennsylvania. A
search of RAMIREZ-SILVA’S residence revealed an additional approximately
275 grams of suspected fentanyl.




                                        3
